DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “quality control system”, “harvester”, “robotic system”, “tracker” in claims 1 and 17, “particle counter”, “air flow system” in claim 2, “isolator” in claim 14, “conduit configured to prevent backsplashing” in claim 10, and “system for determining cell number or cell confluency”, “sterilizer for sterilizing” in claim 18 and “system configured for tilting” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “each batch of the plurality of batches comprising one or more cell processing containers”.  These elements are not positively recited.  It is unclear whether applicant intends the plurality of batches and the one or more processing containers to be positively recited as part of the invention.
Claim 1 also recites the control unit is configured to ensure that cell processing containers are not left uncovered during the automated processing.  However, no element has been recited that covers the cell processing containers, which is also controllable by the control unit.  Furthermore, what process is performed during the “automated processing”?  This confusing and indefinite.
Claim 4 recites “the air flow system”.  This lacks antecedent basis.
Claim 5 recites “a tracker”.  Is the same or an additional from claim 1?  Clarification is required.  For the purposes of expedited examination, the examiner considers this tracker to the same as that recited in the previous claim.
As to claim 20, note that claim depends on an optional sterilizer.  However, the parent claim 18 does not require a sterilizer. This is confusing and indefinite as to whether the sterilizer is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, the tracker, quality control system, and harvester limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Thus, these claims fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, robot in claim 19 and quality control system limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Thus, these claims fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chang et al., (US 2009/0042281; hereinafter “Chang”).
As to claim 1, Chang teaches a system for automated culture of a plurality of batches of cells, each batch of cells being derived from one biological sample, the system comprising:
an enclosure which can be closed and sterilized internally (second chamber) for the automated processing of the plurality of batches, each batch of the plurality of batches comprising one or more cell processing container; 
a plurality of reagent containers 710 for holding reagents within the enclosure; 
at least one reagent dispenser 600/700 within the enclosure for dispensing reagents during said automated processing;
a quality control system (microscope) configured to analyze at least one characteristic of the plurality of batches of cells during said automated culture;
a harvester within the enclosure for harvesting batches, within the enclosure configured to harvest the batches of cells, see para [0020]) et seq.;   
a robotic system within the enclosure, configured to transport cell processing containers, open cell processing containers, pipette reagents or liquids to cell processing containers, or aspirate liquids from cell processing containers, during said automated culture (see para [0243] et seq.);
a tracker configured to electronically track the plurality of batches after being introduced into the enclosure (see para [0406] et seq.); and
a control unit (CU) communicatively coupled to the at least one reagent dispenser, the particle counter, the quality control system, the harvester, the robot and the controller for controlling said automatic culture of said plurality of batches of cells (see para [0400] et seq.),
wherein the plurality of batches of cells comprises at least a first batch and a second batch, the system being configured to receive the second batch into the enclosure before the first batch is transported out of the enclosure (container receiving areas 304 are structured to receive more than one cell culture container at the same time wherein the individual container receiving areas can close or open, see para [0223] et seq.),
wherein:
the CU is configured to automatically process/culture the first batch and the second batch within the enclosure at the same time, without cross contamination between the first batch and the second batch (different stations allow for simultaneous processes, see para [0352] et seq.), 
the CU is configured to keep the one or more cell processing containers closed (not left uncovered) during said automated culture, with the exception that the CU is configured to open the one or more cell processing containers only during addition or removal of materials, wherein only cell processing containers from one batch at a time are opened within the enclosure, such that only one batch is exposed to the an environment inside the enclosure at any one time (note: one container can be considered a “batch”), see for example [0366].
As to claim 4, Chang teaches the enclosure is defined at least in part by a top wall, a first side wall and a second side wall extending opposite the first side wall, and a bottom wall;
the enclosure has an air inlet port defined in one or more of the top wall, the first side wall, the second side wall and the bottom wall;
the enclosure has an air outlet port disposed in one or more of the top wall, the first side wall, the second side wall and the bottom wall,
the air flow generator being configured to direct air flow into the enclosure via the air inlet port and air flow out of the enclosure via the air outlet port (see para [0240] et seq.).  Note that the recitation of the air flow is not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 7, Chang teaches the reagent dispenser is configured to operate on any one of a first batch and a second batch such that, when the first batch is being operated on by the reagent dispenser, the second batch is being operated on by the robotic system (see para [0219] et seq.)
As to claim 8, Chang teaches an automatic sterilizer communicatively coupled to the CU for automatically sterilizing the enclosure (responsive to a particle count) after introducing the first or second batch into the enclosure (particle count is maintained to create sterile environments, which implies a counter for detecting particles in the enclosure; see para [0202] and [0239] et seq.)
As to claims 9 and 10, Chang teaches the enclosure is connected to a waste receptacle by a conduit (shown in Fig. 39) that prevents backsplashing of waste material deposited into the conduit for disposal into the waste receptacle see para [0389] et seq.)
As to claim 11, Chang teaches plurality of reagent containers is placed outside of the enclosure and connected to one of the at least one reagent dispensers by a fill line 714.
As to claim 12, Chang teaches the quality control system a plate reader (see para [0263] et seq.)
Claim 15 is drawn to functional/process limitations which are not considered as part of the claimed device structure and is therefore not given patentable weight. 
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 18, Chang teaches a centrifuge 11 (see para [0382] et seq.)
As to claim 19, Chang teaches a tilt system configured for tilting a cell processing container disposed thereon, for removal or collection of cells or media therefrom (see claim 18).
As to claim 20, Okano teaches a sterilizer (See para [0240] et seq.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Okano et al., (US 2013/0130361; hereinafter “Okano”).
Chang teaches the enclosure is at least a class II environment (see para [0239] et seq.) However, Chang does not explicitly teach the enclosure is at least a class 100 or at least a class 10 environment.
Okano teaches a system for automated processing of a plurality of batches, each batch being derived from one biological sample, the system comprising:
an enclosure formed by modules 11-15 which can be closed and sterilized for the automated processing of the plurality of batches (after the conveyance module and the other modules are mutually connected, one closed space or sealed space can be formed as a whole system), each batch of the plurality of batches comprising one or more cell processing container (see para [0048] et seq.);
a plurality of reagent containers for holding reagents within the enclosure (see para [0099] et seq.);
at least one reagent dispenser 91 within the enclosure for dispensing reagents during said automated processing (see para [0178] et seq.);
a quality control system within the enclosure for analyzing at least one characteristic of a batch during said automated processing (quality control system includes a plate measurement module; see para [0099] et seq.);
a harvester within the enclosure for harvesting batches (freezer; see para [0124] et seq.)
a robotic system within the enclosure, configured for at least one of transporting cell processing containers, decapping 100 or otherwise opening cell processing containers, pipetting reagents 13 or liquids from cell processing containers, and aspirating liquids from cell processing containers, during said automated processing (see para [0112] et seq.);
a tracker for electronically tracking the plurality of batches after its introduction to the enclosure (see para [0061] et seq.);
a control unit (CU) communicatively coupled to the at least one reagent dispenser, the quality control system, the harvester, the robotic system and the tracker for controlling said automatic processing of said batches,
wherein the plurality of batches comprises a first batch and a second batch, the system being configured to receive the second batch into the enclosure before the first batch is transported out of the enclosure (whole system),
the CU being configured to automatically process the first batch and the second batch within the enclosure at the same time, without cross contamination from the other of the first batch and the second batch (by using the processing system for cell cultures of the present invention, cells derived from one or plural patients may be subjected to cell culturing and processing operations simultaneously and parallel; see para [0054] et seq.)
Okano also teaches enclosure is at least a class 100 environment or at least a class 10 environment (see para [0050] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Chang at class 10 environment for the expected benefit of enhanced decontaminated enclosure interior.
As to claim 16, Okano teaches a biological safety cabinet 15, wherein the isolator is selectively fluidly connected to the BSC, and objects from outside the system are received into the isolator via the BSC, and objects from inside the enclosure are passed out of the system by passing from the enclosure to the isolator and from the isolator to the BSC via the isolator.
As to claim 17, Chang teaches a system wherein multiple modules may be added. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  It is expected that the inclusion of more modules that perform the same function would result in a higher throughput.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Hibino et al., (US 2006/0275888; hereinafter “Hibino”).
Okano teaches a system for automated processing of a plurality of batches, each batch being derived from one biological sample, the system comprising:
an enclosure formed by modules 11-15 which can be closed and sterilized for the automated processing of the plurality of batches (after the conveyance module and the other modules are mutually connected, one closed space or sealed space can be formed as a whole system), each batch of the plurality of batches comprising one or more cell processing container (see para [0048] et seq.);
a plurality of reagent containers for holding reagents within the enclosure (see para [0099] et seq.);
at least one reagent dispenser 91 within the enclosure for dispensing reagents during said automated processing (see para [0178] et seq.);
a quality control system within the enclosure for analyzing at least one characteristic of a batch during said automated processing (quality control system includes a plate measurement module; see para [0099] et seq.);
a harvester within the enclosure for harvesting batches (freezer; see para [0124] et seq.)
a robotic system within the enclosure, configured for at least one of transporting cell processing containers, decapping 100 or otherwise opening cell processing containers, pipetting reagents 13 or liquids from cell processing containers, and aspirating liquids from cell processing containers, during said automated processing (see para [0112] et seq.);
a tracker for electronically tracking the plurality of batches after its introduction to the enclosure (see para [0061] et seq.);
a control unit (CU) communicatively coupled to the at least one reagent dispenser, the quality control system, the harvester, the robotic system and the tracker for controlling said automatic processing of said batches,
wherein the plurality of batches comprises a first batch and a second batch, the system being configured to receive the second batch into the enclosure before the first batch is transported out of the enclosure (whole system),
the CU being configured to automatically process the first batch and the second batch within the enclosure at the same time, without cross contamination from the other of the first batch and the second batch (by using the processing system for cell cultures of the present invention, cells derived from one or plural patients may be subjected to cell culturing and processing operations simultaneously and parallel; see para [0054] et seq.)
Okano does teach in the rotating table 93, an opening 93b is arranged below the location where the culturing plate 80 is placed so that the culturing plate 80, etc. can be placed by the conveyance robot 22 (not shown). The plurality of culturing plates 80 can be placed on the rotating table 93. A cover opening/closing means, etc. which opens/closes a cover of the culturing plates 80 are disposed in the periphery of the rotating table 93.  However, Okano does not explicitly disclose the CU is configured to ensure that cell processing containers are not left uncovered during said automated processing except during addition or removal of materials, wherein only cell processing containers from one batch at a time are opened to the environment, such that only one batch is exposed to the environment inside the enclosure at any one time, such that cross-contamination between the first batch and the second batch is prevented.  
However, in the related field of automatic cell processing, Hibino teaches it is known for automatic culture apparatus to is designed such that a culture vessel is taken out from the incubator with a transfer robot, the lid of the culture vessel is removed with a lid-opening robot, and a culture medium in the culture vessel is discharged and dispensed with the culture-medium replacing robot. After the replacement of the culture medium is completed, the lid of the culture vessel is closed again by the lid-opening robot and the culture vessel is stored in the stacker in the incubator by the transfer robot. The operation of this automatic culture apparatus is automatically carried out by the management computer, which also carries out scheduling management, see background art section of Hibino.  Thus, it would have been obvious to one of ordinary skill in the art to ensure that cell processing containers are not left uncovered during automated processing except during addition or removal of materials thereby improving the sample purity during processing.  Hibino recognizes that a common solution applied in the technical area is to keep the sample containers closed all times except during addition and removal of materials.  Consequently, only opening the sample containers during addition or removal of the materials, which are considered as one batch, are open to the environment, whereas all other are closed.  Cross-contamination is thereby avoided (see Hibino- para [0089] et seq.).
As to claim 2, Okano teaches a particle counter communicatively coupled to the CU for measuring a particle count inside the enclosure, wherein the CU is configured to allow receiving of the second batch into the enclosure responsive to the particle count satisfying a predetermined criterion (see Okano- para [0060] et seq.); and
an air flow system for controlling an air pressure inside the enclosure to be greater than an air pressure outside the enclosure, wherein the air flow system is configured to push particles and contaminants out and away from uncovered cell processing containers (see Hibino- para [0004] et seq.)
As to claim 4, Okano teaches enclosure is at least a class 100 environment or at least a class 10 environment (see para [0050] et seq.)
As to claim 5, Okano teaches the enclosure is defined at least in part by a top wall, a first side wall and a second side wall extending opposite the first side wall, and a bottom wall;
the enclosure has an air inlet port defined in one or more of the top wall, the first side wall, the second side wall and the bottom wall;
the enclosure has an air outlet port disposed in one or more of the top wall, the first side wall, the second side wall and the bottom wall,
the air flow system being configured to direct air flow into the enclosure via the air inlet port and air flow out of the enclosure via the air outlet port (see para [0068] et seq.).  Note that the recitation of the air flow is not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 5, Okano teaches a tracker communicatively coupled to the CU for electronically tracking the batch after its introduction to the enclosure (see para [0061] et seq.)
As to claim 6, it is expected that the CU in Okano or Hibino is configured to control automatic processing of batches based on a signal received from the quality control system (quality control system includes a plate measurement module; see para [0099] et seq.).
As to claim 7, Okano teaches the reagent dispenser is configured to operate on any one of a first batch and a second batch such that, when the first batch is being operated on by the reagent dispenser, the second batch is being operated on by the robotic system (see para [0178] et seq.)
As to claim 8, Okano teaches an automatic sterilizer communicatively coupled to the CU for automatically sterilizing the enclosure before introducing the second batch into the enclosure (see para [0012] et seq.)
As to claim 9, Okano teaches a waste receptacle selectively fluidly connected to the enclosure at a location remote from a center of the closed enclosure (see para [0179] et seq.)
As to claim 10, Okano teaches the enclosure is connected to the waste receptacle by a conduit 92 configured to prevent backsplashing of waste material deposited into the conduit for disposal into the waste receptacle see para [0179] et seq.)
As to claim 11, Okano does not explicitly teaches plurality of reagent containers is placed outside of the enclosure and connected to one of the at least one reagent dispensers by a fill line.  However, this would have been an obvious configuration to one of ordinary skill in the art since provides easy access to the containers by the user without having to open the enclosure.
As to claim 12, Okano teaches the quality control system a plate reader.
As to claim 13, Okano teaches the harvester comprises a freezer; (Okano-see para [0124] et seq.)
As to claim 14, Okano teaches comprising an isolator 15, the enclosure being selectively fluidly connected to the isolator 15, and objects from outside the system being received into the enclosure via the isolator, and/or objects from inside the enclosure being passed out of the system via the isolator (see also para [0107] et seq.).
Claim 15 is drawn to functional/process limitations which are not considered as part of the claimed device structure and is therefore not given patentable weight. 
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 16, Okano teaches a biological safety cabinet 15, wherein the isolator is selectively fluidly connected to the BSC, and objects from outside the system are received into the isolator via the BSC, and objects from inside the enclosure are passed out of the system by passing from the enclosure to the isolator and from the isolator to the BSC via the isolator.
As to claim 17, Okano teaches a system wherein multiple modules may be added. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  It is expected that the inclusion of more modules that perform the same function would result in a higher throughput.
As to claim 18, Hibino teaches a centrifuge 11.
As to claim 19, Okano teaches a tilt system 94 configured for tilting a cell processing container disposed thereon, for removal or collection of cells or media therefrom.
As to claim 20, Okano teaches a sterilizer 18 (See para [0099] et seq.)  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,125,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘767 patent disclose the same elements or structural equivalent of the elements of the instant claims such that the scope of the instant claims are encompassed by those of the ‘767 patent.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798